Title: To Thomas Jefferson from James Lyle, 19 November 1795
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester Nov. 19th. 1795

I am this moment favored with your letter. Last night I received yours of the 8th. Instant enclosing Ro. Snelsons order on Mr. James Brown for £20.0.2 which I expect to receive tomorrow. I am obliged to you for mentioning so fully the affair of Coleman. If any thing of the kind be existing, I imagin it must be with Mr. Skipwith and Mr. Eppes. I expect to see Mr. Coleman, or to hear from him soon. When I get to the bottom of the business I will inform you. I am sorry to trouble you so much with our matters. I am with Esteem Dear Sir Your obliged and Mo hue servt.

James Lyle

